DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Cross Reference to Related Applications
2.	This application is a continuation of U.S. Patent Application No. 16/236,123, entitled "READING MESSAGES IN A SHARED MEMORY ARCHITECTURE FOR A VEHICLE" and filed on 12/28/2018, which is hereby incorporated by reference herein in its entirety. Any and all applications, if any, for which a foreign or domestic priority claim is identified in the Application Data Sheet of the present application are incorporated by reference in their entireties under 37 CFR 1.57. 

                                                               Claims status
3.	This office action is a response to an application filed on 09/21/2020 in which claims 1-20 are pending for examination.

                                                Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 09/21/2020.



                                                                    Drawings
5.	The Examiner contends that the drawings submitted on 09/21/2020 are acceptable for examination proceedings.

                                                              Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 10,785,170 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,785,170 B2) both disclose the method of communicating messages between modules in a system on a vehicle, each module configured as a publisher node and/or subscriber node, the publisher nodes and the subscriber nodes collectively forming a plurality of nodes that communicate in the operation of the vehicle. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,785,170 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,785,170 B2).
Claim
Instant Application No. 17/027,199 (limitations)
Patent No. US 10,785,170 B2 (limitations)
Claim
1
A method of communicating messages between a plurality of components in a system on a vehicle, the method comprising: 
accessing, by a first component in the plurality of components, a topic registry implemented by a message communication system in the system; determining, by the first component, that a message associated with a first 
in response to determining that the message associated with the first topic is available for reading, reading, by the first component from the topic registry, information indicating a location in a first message buffer at which the message is stored, wherein the first message buffer is associated with the first topic and configured to store messages associated with the first topic, the first message buffer being one of a plurality of message buffers, each of the plurality of message buffers being associated with a different topic and implemented in the message communication system; and reading, by the first component, the message from the location in the first message buffer indicated by the read information.

determining, by each of the first group subscriber nodes, if a new message associated with the first topic is available for reading; in response to determining a new message associated with the first topic is available for reading, reading from the registry, by each of the first group subscriber nodes, location information indicating where the first message is stored in a first message buffer associated with the first topic and configured to store messages associated with the first topic, the first message buffer being one of a plurality of buffers, each of the plurality of buffers being associated with a different topic and implemented in a shared memory location in a shared message communication system accessible to each of the first group subscriber nodes; and reading, by each of the first group subscriber nodes, the first message from the first message buffer using the location information indicating where the first message is stored.


































Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0183873 A1), hereinafter “Wang” in view of McNicholl et al. (US 9,098,462 B1), hereinafter “McNicholl”.
Regarding claim 1, Wang discloses a method of communicating messages between a plurality of components in a system on a vehicle (Figs. 3, 4, 8, data processing illustrating efficient communications amongst computing nodes for operating autonomous vehicles), the method comprising: 
accessing, by a first component in the plurality of components, a topic registry implemented by a message communication system in the system (Figs. 3, 8, paragraphs [0046], [0075], processing logic transmits a request for accessing the communication topic to a memory manager); 
in response to determining that the message (Fig. 3, paragraph [0055], when processing node 303 is to subscribe a data stream produced by processing node 302, node manager 323 communicates with memory manager 321 via an API to request the subscription) associated with the first topic (Fig. 3, paragraph [0055], memory segment 1(e.g. topic 1)in global memory 310) is available for reading, reading, by the first component from the topic registry (Fig. 3, paragraph [0055]; global memory 310), information indicating a location in a first message buffer at which the message is stored (Figs. 3, 4, data block 307 in global memory segment), wherein the first message buffer is associated with the first topic and configured to store messages associated with the first topic (Fig. 3, paragraph [0055], in response to the request, memory manager 321 identifies a global memory segment corresponding to the requested data stream), the first message buffer being one of a plurality of message buffers (Fig. 3, paragraph [0055], memory manager 321 returns a memory pointer to the identified global memory segment to node manager 323), each of the plurality of message buffers being associated with a different topic and implemented in the message communication system (Fig. 3, paragraph [0055], in response to the memory pointer, node manager 323 allocates and maps local memory segment 333 of its local memory to global memory segment 305) ; and 
reading, by the first component (Fig. 3, processing nodes 302-303 hosted in node containers 311-312), the message from the location in the first message buffer indicated by the read information (Fig. 3, paragraph [0055]; processing node 303 can access data blocks 307 stored in global memory segment 305 by simply reading the data blocks via local memory segment 333 within node container 312).
While Wang implicitly refers to “determining, by the first component, that a message associated with a first topic is available for reading based on accessing the topic registry”, McNicholl from the same or similar field of endeavor explicitly discloses determining, by the first (Fig. 6, column 13, line 1-5, step 612; comparing a read count to the write count when new data is queuing port data; new data may be read in response to determining that the write count exceeds the read count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining, by the first component, that a message associated with a first topic is available for reading based on accessing the topic registry” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 2, Wang in view of McNicholl disclose the method according to claim 1.
	McNicholl further discloses determining that a message associated with a first topic is available for reading further comprises: reading, from the topic registry, new message information associated with the first topic; and comparing the new message information from the topic registry to read message information stored at the first component (Fig. 6, column 13, line 1-5, step 612; comparing  a read count of the second processing core to the write count of the first memory area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining that a message associated with a first topic is available for reading further comprises: reading, from the topic registry, new message information associated with the first topic; and comparing the new message information from the topic registry to read message information stored at the first component” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust (McNicholl, column 1, line 37-44).

Regarding clam 3, Wang in view of McNicholl disclose the method according to claim 2.
McNicholl further discloses the new message information comprises a new message counter, and wherein the method further comprises incrementing the new message counter when a message associated with the first topic is written to the first message buffer (Fig. 6, column 12, line 59-67; step 606, 608 and 610; incrementing a write count of the first memory area when the new data is a queuing data message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the new message information comprises a new message counter, and wherein the method further comprises incrementing the new message counter when a message associated with the first topic is written to the first message buffer” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 4, Wang in view of McNicholl disclose the method according to claim 3.
McNicholl further discloses the read message information comprises a read message counter, and wherein the method further comprising incrementing the read message counter in response to the first component reading the message related to the first topic from the first message buffer (Fig. 7, column 14, line 6-9, step 720; when the data is queuing port data, the second processing core may increment the read count after the second processing core reads the data from the first memory address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the read message information comprises a read message counter, and wherein the method further comprising incrementing the read message counter in response to the first component reading the message related to the first topic from the first message buffer” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 5, Wang in view of McNicholl disclose the method according to claim 4.
McNicholl further discloses comparing the new message information from the topic registry to read message information further comprises comparing the new message counter of the topic registry with the read message counter (Fig. 6, column 13, line 1-5, step 612; when the new data is queuing port data, the second processing core may compare a read count of the second processing core to the write count of the first memory area; the new data may be read in response to determining that the write count exceeds the read count; conversely, the second processing core does not read data from the first memory area when the read count is equal to the write count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “comparing the new message information from the topic registry to read message information further comprises comparing the new message counter of the topic registry with the read message counter” as taught by McNicholl, in the system (McNicholl, column 1, line 37-44).

Regarding clam 6, Wang in view of McNicholl disclose the method according to claim 5.
McNicholl further discloses determining that a message associated with a first topic is available for reading further comprises determining that the message associated with the first topic is available for reading in response to a determination that the new counter message is greater than the read message counter (Fig. 6, column 13, line 1-5, step 612; when the new data is queuing port data, the second processing core may compare a read count of the second processing core to the write count of the first memory area; the new data may be read in response to determining that the write count exceeds the read count; conversely, the second processing core does not read data from the first memory area when the read count is equal to the write count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining that a message associated with a first topic is available for reading further comprises determining that the message associated with the first topic is available for reading in response to a determination that the new counter message is greater than the read message counter” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 7, Wang discloses reading from the topic registry further comprises reading from the topic registry via a communication bus configured such that the first component (paragraphs [0045], [0078], processing resources).

Regarding clam 8, Wang discloses the information read from the topic registry comprises a communication address of the first message buffer and a memory location on the first message buffer where the first message is stored (paragraphs [0055], [0061], memory pointer to the identified global memory segment).

Regarding clam 9, Wang discloses the topic registry is further configured to store information that indicates a topic associated with each message stored in the plurality of message buffers (Fig. 3, paragraph [0053], array of global memory segments 305-306, each storing data blocks (e.g. data blocks 307-308)).

Regarding clam 10, Wang discloses the information that indicates a topic associated with each message stored in the plurality of message buffers further comprises data indicating a frequency at which each message associated with a particular topic is published (Figs. 3, 5A, paragraphs [0067], [0068], processing logic determining the speed of producing new data blocks based on the pointer).

Regarding clam 11, Wang discloses accessing a topic registry further comprises periodically accessing the topic registry to determine if a new message is available for reading (Fig. 3, paragraphs [0067], [0072], next memory block in order).

Regarding clam 12, Wang discloses periodically accessing the topic registry further comprises periodically accessing the topic registry at a pre-determined frequency (paragraphs [0067], [0072], processing logic with the speed of producing new data blocks).

Regarding clam 14, Wang discloses periodically accessing the topic registry further comprises periodically accessing the topic registry at a dynamically determined frequency (Fig. 3, paragraph [0072], next memory block waiting for a period of time).

Regarding clam 15, Wang discloses the first component comprises one of a vehicle position module, an optical sensor module, an infrared sensor module, a light detection and ranging (LiDAR) sensor module, a radio detection and ranging (RADAR) sensor module, a global position system (GPS) module, a user interface module, a map data- geographic module, a map data-geometry module, an inertia sensor module, a navigation module, an auto driving controller module, a vehicle system controller module, a communication interface module, or a car to car interface module (Fig. 2, paragraph [0027], LIDER unit 215).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0183873 A1), hereinafter “Wang” in view of McNicholl et al. (US 9,098,462 B1), hereinafter “McNicholl” in view of Sykes et al. (US 2016/0080491 A1), hereinafter “Sykes”.
Regarding clam 13, Wang in view of McNicholl disclose the method according to claim 11.
Neither Wang nor McNicholl explicitly discloses “periodically accessing the topic registry further comprises periodically accessing the topic registry at a frequency that is different than a frequency at which a second component in the plurality of components accesses the topic registry”.
However, Sykes from the same or similar field of endeavor discloses periodically accessing the topic registry further comprises periodically accessing the topic registry at a frequency that is different than a frequency at which a second component in the plurality of components accesses the topic registry (Fig. 2, paragraph [0021]; subscriber access pointers 42 of clients 54 and 56 to special buffer 36 in same frequency and subscriber access pointer 42 of client 62 to special buffer 36 in different frequency).
  (Sykes, paragraph [0003]).


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SITHU KO/           Primary Examiner, Art Unit 2414